Case 6:18-cv-00061-EKD-JCH Document 555 Filed 03/26/21 Page 1 of 1 Pageid#: 12283



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA                             3/26/2021
                                    LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )   Civil Action No. 6:18-cv-00061
                                                     )
GARY M. BOWMAN, et al.,                              )   By: Elizabeth K. Dillon
                                                     )       United States District Judge
       Defendants.                                   )

           ORDER OVERRULING OBJECTIONS AND ADOPTING REPORT AND
                            RECOMMENDATION

       For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED as

follows:

       1. The objections filed by Rivers (Dkt. No. 550) are OVERRULED;

       2. The Report & Recommendation (Dkt. No. 543) is ADOPTED; and

       3. Rivers’ motions to amend (Dkt. Nos. 261, 263, 266, 270) are DISMISSED without prejudice.

       The Clerk of this Court shall forward copies of this Order and accompanying Memorandum

Opinion to plaintiff and to all counsel of record.

       Entered: March 26, 2021.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge
